Exhibit 10.9

Commercial Contract

FLORIDA ASSOCIATION OF REALTORS®

1. PURCHASE AND SALE: Star 999 Development, Inc (“Buyer”) agrees to buy and
Superior Uniform Group, Inc., successor by merger to Superior Surgical Mfg. Co.,
Inc. (“Seller”) agrees to sell the property described as: Street Address: 2324
W. Hillsborough Avenue, Tampa, FL

Legal Description: See Exhibit “A” attached hereto and the following Personal
Property:

All personal property and fixtures affixed to and a part of the Property as well
as all steel shelving and those Items used in the operation of the Property,
such as air conditioners, lighting, fencing, carpeting, and the like, (all
collectively referred to as the “Property”) on the terms and conditions set
forth below. The “Effective Date” of this Contract is the date on which the last
of the Parties signs the latest offer. Time is of the essence in this Contract.
Time periods of 5 days or less will be computed without including Saturday,
Sunday, or national legal holidays and any time period ending on a Saturday,
Sunday or national legal holiday will be extended until 5:00 p.m. of the next
business day.

 

2. PURCHASE PRICE:

   $ 3,000,000.00

(a) Deposit held in escrow by see addendum.

   $ 100,000.00

(b) Additional deposit to be made within          days from Effective Date

   $ 0.00

(c) Total mortgages (as referenced in Paragraph 3)

   $ 0.00

(d) Other:                                                             

   $ 0.00

(e) Balance to close, subject to adjustments and prorations, to be made with
cash, locally drawn certified or cashier’s check or wire transfer.

   $ 2,900,000.00

3. THIRD PARTY FINANCING: Within 0 days from Effective Date (“Application
Period”), Buyer will, at Buyer’s expense, apply for third party financing in the
amount of $0.00. or 0.00% of the purchase price to be amortized over a period of
         years and due in no less than 0.00 years end with a fixed interest rate
not to exceed ¨ 0.00% per year or variable interest rate not to exceed ¨ 0.00 %
at origination with a lifetime cap not to exceed 0.00% from initial rate, with
additional terms as follows:

Buyer will pay for the mortgagee title insurance policy and for all loan
expenses. Buyer will timely provide any and all credit, employment, financial
and other information reasonably required by any lender. Buyer will notify
Seller immediately upon obtaining financing or being rejected by a lender. If
Buyer, after diligent effort, fails to obtain a written commitment within 0 days
from Effective Date (“Financing Period”), Buyer may cancel the Contract by
giving prompt notice to Seller and Buyer’s deposit(s) will be returned to Buyer
in accordance with Paragraph 9.

Buyer (Illegible) (        ) and Seller (Illegible) (        ) acknowledge
receipt of a copy of this page, which is page 1 of 5 Pages.

 

CC-2 ©1997 Florida Association of Realtors®         All Rights Reserved

   LOGO [g81454img003.jpg]



--------------------------------------------------------------------------------

4. TITLE: Seller has the legal capacity to and will convey marketable title to
the Property by þ statutory warranty deed ¨
other                                         , free of liens, easements and
encumbrances of record or known to Seller, but subject to property taxes for the
year of closing; covenants, restrictions and public utility easements of record;
and (list any other matters to which title will be
subject)                                                             ; provided
there exists at closing no violation of the foregoing and none of them prevents
Buyer’s intended use of the Property as presently used
                                        
                                        
                                        .

 

(a) Evidence of Title: Seller will, at (check one) þ Seller’s ¨ Buyer’s expense
and within 15 days þ from Effective Date ¨ prior to Closing Date ¨ from date
Buyer meets or waives financing contingency in Paragraph 3, deliver to Buyer
(check one) þ a title insurance commitment by a Florida licensed title insurer
and, upon Buyer recording the deed, an owner’s policy in the amount of the
purchase price for fee simple title subject only to exceptions stated above.

¨ an abstract of title, prepared or brought current by an existing abstract firm
or certified as correct by an existing firm. However, if such an abstract is not
available to Seller, then a prior owner’s title policy acceptable to the
proposed insurer as a base for reissuance of coverage. The prior policy will
include copies of all policy exceptions and an update in a format acceptable to
Buyer from the policy effective date and certified to Buyer or Buyer’s closing
agent together with copies of all documents recited in the prior policy and in
the update.

 

(b) Title Examination: Buyer will, within 15 days from receipt of the evidence
of title deliver written notice to Seller of title defects. Title will be deemed
acceptable to Buyer if (1) Buyer fails to deliver proper notice of defects or
(2) Buyer delivers proper written notice and Seller cures the defects within 45
days from receipt of the notice (“Curative Period”). If the defects are cured
within the Curative Period, closing will occur within 10 days from receipt by
Buyer of notice of such curing. Seller may elect not to cure defects if Seller
reasonably believes any defect cannot be cured within the Curative Period. If
the defects are not cured within the Curative Period, Buyer will have 10 days
from receipt of notice of Seller’s inability to cure the defects to elect
whether to terminate this Contract or accept title subject to existing defects
and close the transaction without reduction in purchase price. The party who
pays for the evidence of title will also pay related title service fees
including title and abstract charges and title examination.

 

(c) Survey: (check applicable provisions below)

¨ Seller will, within 10 days from Effective Date, deliver to Buyer copies of
prior surveys, plans, specifications, and engineering documents, if any, and the
following documents relevant to this transaction:
                                        , prepared for Seller or in Seller’s
possession, which show all currently existing structures.

þ Buyer will, at ¨ Seller’s ¨ Buyer’s expense and within the time period allowed
to deliver and examine title evidence, obtain a current certified survey of the
Property from a registered surveyor. If the survey reveals encroachments on the
Property or that the improvements encroach on the lands of another, ¨ Buyer will
accept the Property with existing encroachments þ such encroachments will
constitute a title defect to be cured within the Curative Period.

 

(d) Ingress and Egress: Seller warrants that the Property presently has ingress
and egress.

 

(e) Possession: Seller will deliver possession and keys for all locks and alarms
to Buyer at closing.

5. CLOSING DATE AND PROCEDURE: This transaction will be closed in Hiilsborough
County, Florida on or before the April 15, 2005 or within      days from
Effective Date (“Closing Date”), unless otherwise extended herein.
þ Seller ¨ Buyer will designate the closing agent. Buyer and Seller will, within
     days from Effective Date, deliver to Escrow Agent signed instructions which
provide for closing procedure. If an institutional lender is providing purchase
funds, lender requirements as to place, time of day, and closing procedures will
control over any contrary provisions in this Contract.

(a) Costs: Buyer will pay taxes and recording fees on notes, mortgages and
financing statements and recording fees for the deed. Seller will pay taxes on
the deed and recording fees for documents needed to cure title detects. If
Seller is obligated to discharge any encumbrance at or prior to closing and
fails to do so, Buyer may use purchase proceeds to satisfy the encumbrances.

(b) Documents: Seller will provide the deed, bill of sale, mechanic’s lien
affidavit, assignments of leases, updated rent roll, tenant and lender estoppel
letters, assignments of permits and licenses, corrective instruments and letters
notifying tenants of the change in ownership/rental agent. If any tenant refuses
to execute an estoppel letter, Seller will certify that information regarding
the tenant’s lease is correct. If Seller is a corporation, Seller will deliver a
resolution of its Board of Directors authorizing the sale and delivery of the
deed and certification by the corporate Secretary certifying the resolution and
setting forth facts showing the conveyance conforms with the requirements of
local law. Seller will transfer security deposits to Buyer. Buyer will provide
the closing statement, mortgages and notes, security agreements and financing
statements.

Buyer (Illegible) (        ) and Seller (Illegible) (        ) acknowledge
receipt of a copy of this page, which is page 2 of 5 Pages.



--------------------------------------------------------------------------------

(c) Taxes, Assessments, and Prorations: The following items will be made current
and prorated þ as of Closing Date

¨ as of                                         : real estate taxes, bond and
assessment payments assumed by Buyer, interest, rents, association dues,
insurance premiums acceptable to Buyer, operational expenses and
                                        . If the amount of taxes and assessments
for the current year cannot be ascertained, rates for the previous year will be
used with due allowance being made for improvements and exemptions. Seller is
aware of the following assessments affecting or potentially affecting the
Property:                                      
                                                                Buyer will be
responsible for all assessments of any kind which become due and owing on or
after Effective Date, unless the improvement is substantially completed as of
Closing Date, in which case Seller will be obligated to pay the entire
assessment.

(d) FIRPTA Tax Withholding: The Foreign Investment in Real Property Act
(“FIRPTA”) requires Buyer to withhold at closing a portion of the purchase
proceeds for remission to the Internal Revenue Service (“I.R.S.”) if Seller is a
“foreign person” as defined by the Internal Revenue Code. The parties agree to
comply with the provisions of FIRPTA and to provide, at or prior to closing,
appropriate documentation to establish any applicable exemption from the
withholding requirement. If withholding is required and Buyer does not have cash
sufficient at closing to meet the withholding requirement, Seller will provide
the necessary funds and Buyer will provide proof to Seller that such funds were
properly remitted to the I.R.S.

6. ESCROW: Buyer and Seller authorize see addendum

Telephone:                                         
Facsimile:                     Address:                                      
                       to act as “Escrow Agent” to receive funds and other items
and, subject to clearance, disburse them in accordance with the terms of this
Contract. Escrow Agent will deposit all funds received in þ a non-interest
bearing escrow account ¨ an interest bearing escrow account with interest
accruing to                                          with interest disbursed
(check one) ¨ at closing ¨ at                                         
intervals. If Escrow Agent receives conflicting demands or has a good faith
doubt as to Escrow Agent’s duties or liabilities under this Contract, he/she may
(a) hold the subject matter of the escrow until the parties mutually agree to
its disbursement or until issuance of a court order or decision of arbitrator
determining the parties’ rights regarding the escrow or (b) deposit the subject
matter of the escrow with the clerk of the circuit court having jurisdiction
over the dispute. Upon notifying the parties of such action, Escrow Agent will
be released from all liability except for the duty to account for items
previously delivered out of escrow. If a licensed real estate broker, Escrow
Agent will comply with applicable provisions of Chapter 475, Florida Statutes.
In any suit or arbitration in which Escrow Agent is made a party because of
acting as agent hereunder or interpleads the subject matter of the escrow,
Escrow Agent will recover reasonable attorneys’ fees and costs at all levels,
with such fees and costs to be paid from the escrowed funds or equivalent and
charged and awarded as court or other costs in favor of the prevailing party.
The parties agree that Escrow Agent will not be liable to any person for
misdelivery to Buyer or Seller of escrowed items, unless the misdelivery is due
to Escrow Agent’s willful breach of this Contract or gross negligence.

7. PROPERTY CONDITION: Seller will deliver the Property to Buyer at the time
agreed in its present “as is” condition, ordinary wear and tear excepted, and
will maintain the landscaping and grounds in a comparable condition. Seller
makes no warranties other than marketability of title. By accepting the Property
“as is,” Buyer waives all claims against Seller for any defects in the property.
(Check (a) or (b))

¨ (a) As Is: Buyer has inspected the Property or waives any right to inspect and
accepts the Property in its “as is” condition.

þ (b) Due Diligence Period: Buyer will, at Buyer’s expense and within 60 days
from Effective Date (“Due Diligence Period”), determine whether the Property is
suitable, in Buyer’s sole and absolute discretion, for Buyer’s intended use and
development of the Property as specified in Paragraph 4. During the Due
Diligence Period, Buyer may conduct any tests, analyses, surveys and
investigations (“Inspections”) which Buyer deems necessary to determine to
Buyer’s satisfaction the Property’s engineering, architectural, environmental
properties; zoning and zoning restrictions; flood zone designation and
restrictions; subdivision regulations; soil and grade; availability of access to
public roads, water, and other utilities; consistency with local, state and
regional growth management and comprehensive land use plans; availability of
permits, government approvals and licenses; compliance with American with
Disabilities Act; absence of asbestos, soil and ground water contamination; and
other inspections that Buyer deems appropriate to determine the suitability of
the Property for Buyer’s intended use and development. Buyer shall deliver
written notice to Seller prior to the expiration of the Due Diligence Period of
Buyer’s determination of whether or not the Property is acceptable, Buyer’s
failure to comply with this notice requirement shall constitute acceptance of
the Property in its present “as is” condition. Seller grants to Buyer, its
agents, contractors and assigns, the right to enter the Property at any time
during the Due Diligence Period for the purpose of conducting Inspections;
provided, however, that Buyer, its agents, contractors and assigns enter the
Property and conduct Inspections at their own risk. Buyer shall indemnity and
hold Seller harmless from losses, damages, costs, claims and expenses of any
nature, including attorneys’ fees at all levels, and from liability to any
person, arising from the conduct of any and all inspections or any work
authorized by Buyer. Buyer will not engage in any activity that could result in
a mechanic’s lien being filed against the Property without Seller’s prior
written consent. In the event this transaction does not close. (1) Buyer shall
repair all damages to the Property resulting from the Inspections and return the
Property to the condition it was in prior to conduct of the Inspections, and
(2) Buyer shall, at Buyer’s expense, release to Seller all reports and other
work generated as a result of the Inspections. Should Buyer deliver timely
notice that the Property is not acceptable, Seller agrees that Buyer’s deposit
shall be immediately returned to Buyer and the Contract terminated.

Buyer (Illegible) (        ) and Seller (Illegible) (        ) acknowledge
receipt of a copy of this page, which is page 3 of 5 Pages.



--------------------------------------------------------------------------------

(c) Walk-through Inspection: Buyer may, on the day prior to closing or any other
time mutually agreeable to the parties, conduct a final “walk-through”
inspection of the Property to determine compliance with this paragraph and to
ensure that all Property is on the premises.

(d) Disclosures:

1. Radon Gas: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

2. Energy Efficiency: Buyer may have determined the energy efficiency rating of
the building, if any is located on the Real Property.

8. OPERATION OF PROPERTY DURING CONTRACT PERIOD: Seller will continue to operate
the Property and any business conducted on the Property in the manner operated
prior to Contract and will take no action that would adversely impact the
Property, tenants, lenders or business, if any. Any changes, such as renting
vacant space, that materially affect the Property or Buyer’s intended use of the
Property will be permitted þ only with Buyer’s consent ¨ without Buyer’s
consent.

9. RETURN OF DEPOSIT: Unless otherwise specified in the Contract, in the event
any condition of this Contract is not met and Buyer has timely given any
required notice regarding the condition having not been met, Buyer’s deposit
will be returned in accordance with applicable Florida laws and regulations.

10. DEFAULT:

(a) In the event the sale is not closed due to any default or failure on the
part of Seller other than failure to make the title marketable after diligent
effort, Buyer may either (1) receive a refund of Buyer’s deposit(s) or (2) seek
specific performance. If Buyer elects a deposit refund, Seller will be liable to
Broker for the full amount of the brokerage fee.

(b) In the event the sale is not closed due to any default or failure on the
part of Buyer, Seller may either (1) retain all deposit(s) paid or agreed to be
paid by Buyer as agreed upon liquidated damages, consideration for the execution
of this Contract, and in full settlement of any claims, upon which this Contract
will terminate or (2) seek specific performance. If Seller retains the deposit,
Seller will pay the Listing and Cooperating Brokers named in Paragraph 12 fifty
percent of all forfeited deposits retained by Seller (to be split equally among
the Brokers) up to the full amount of the brokerage fee.

11. ATTORNEY’S FEES AND COSTS: In any claim or controversy arising out of or
relating to this Contract, the prevailing party, which for purposes of this
provision will include Buyer, Seller and Broker, will be awarded reasonable
attorneys’ fees, costs and expenses.

12. BROKERS: Neither Buyer nor Seller has utilized the services of, or for any
other reason owes compensation to, a licensed real estate Broker other than:

(a) Listing Broker: Klein & Heuchan, Inc. who is þ an agent of Seller ¨ a
transaction broker ¨ a nonrepresentative and who will be compensated by þ Seller
¨ Buyer ¨ both parties pursuant to ¨ a listing agreement ¨ other (specify)

 

        

(b) Cooperating Broker: Joanne Kearney Real Estate, Inc. who is þ an agent of
Buyer ¨ a transaction broker ¨ a nonrepresentative and who will be compensated
by ¨ Buyer þ Seller ¨ both parties pursuant to þ an MLS or other offer of
compensation to a cooperating broker ¨ other (specify)

 

        

(collectively referred to as “Broker”) in connection with any act relating to
the Property, including but not limited to inquiries, introductions,
consultations and negotiations resulting in this transaction. Seller and Buyer
agree to indemnify and hold Broker harmless from and against losses, damages,
costs and expenses of any kind, including reasonable attorneys’ fees at all
levels, and from liability to any person, arising from (1) compensation claimed
which is inconsistent with the representation in this Paragraph, (2) enforcement
action to collect a brokerage fee pursuant to Paragraph 10, (3) any duty
accepted by Broker at the request of Buyer or Seller, which duty is beyond the
scope of services regulated by Chapter 475, F.S., as amended, or
(4) recommendations of or services provided and expenses incurred by any third
party whom Broker refers, recommends or retains for or on behalf of Buyer or
Seller.

13. ASSIGNABILITY; PERSONS BOUND: This Contract may be assigned to a related
entity, and otherwise ¨ is not assignable ¨ is assignable. The terms “Buyer,”
“Seller” and “Broker” may be singular or plural. This Contract is binding upon
Buyer, Seller and their heirs, personal representatives, successors and assigns
(if assignment is permitted).

Buyer (Illegible) (        ) and Seller (Illegible) (        ) acknowledge
receipt of a copy of this page, which is page 4 of 5 Pages.



--------------------------------------------------------------------------------

14. OPTIONAL CLAUSES: (Check if any of the following clauses are applicable and
are attached as an addendum to this Contract):

 

¨ Arbitration    ¨ Seller Warranty    ¨ Existing Mortgage ¨ Section 1031
Exchange    ¨ Coastal Construction Control Line    þ Other Exhibit A ¨ Property
Inspection and Repair    ¨ Flood Area Hazard Zone    þ Other Addendum ¨ Seller
Representations    ¨ Seller Financing    ¨ Other _______________________

15. MISCELLANEOUS: The terms of this Contract constitute the entire agreement
between Buyer and Seller. Modifications of this Contract will not be binding
unless in writing, signed and delivered by the party to be bound. Signatures,
initials, documents referenced in this Contract, counterparts and written
modifications communicated electronically or on paper will be acceptable for all
purposes, including delivery, and will be binding. Handwritten or typewritten
terms inserted in or attached to this Contract prevail over preprinted terms. If
any provision of this Contract is or becomes invalid or unenforceable, all
remaining provisions will continue to be fully effective. This Contract will be
construed under Florida law and will not be recorded in any public records.
Delivery of any written notice to any party’s agent will be deemed delivery to
that party.

THIS IS INTENDED TO BE A LEGALLY BINDING CONTRACT. IF NOT FULLY UNDERSTOOD, SEEK
THE ADVICE OF AN ATTORNEY PRIOR TO SIGNING. BROKER ADVISES BUYER AND SELLER TO
VERIFY ALL FACTS AND REPRESENTATIONS THAT ARE IMPORTANT TO THEM AND TO CONSULT
AN APPROPRIATE PROFESSIONAL FOR LEGAL ADVICE (FOR EXAMPLE, INTERPRETING
CONTRACTS, DETERMINING THE EFFECT OF LAWS ON THE PROPERTY AND TRANSACTION,
STATUS OF TITLE, FOREIGN INVESTOR REPORTING REQUIREMENTS, ETC.) AND FOR TAX,
PROPERTY CONDITION, ENVIRONMENTAL AND OTHER SPECIALIZED ADVICE. BUYER
ACKNOWLEDGES THAT BROKER DOES NOT OCCUPY THE PROPERTY AND THAT ALL
REPRESENTATIONS (ORAL, WRITTEN OR OTHERWISE) BY BROKER ARE BASED ON SELLER
REPRESENTATIONS OR PUBLIC RECORDS UNLESS BROKER INDICATES PERSONAL VERIFICATION
OF THE REPRESENTATION. BUYER AGREES TO RELY SOLELY ON SELLER, PROFESSIONAL
INSPECTORS AND GOVERNMENTAL AGENCIES FOR VERIFICATION OF THE PROPERTY CONDITION,
SQUARE FOOTAGE AND FACTS THAT MATERIALLY AFFECT PROPERTY VALUE.

DEPOSIT RECEIPT: Deposit of $                     by ¨                     
check ¨ other                                          received on
                                        ,                      by
                                        
                                        
                                                                 

                                    Signature of Escrow Agent

OFFER: Buyer offers to purchase the Property on the above terms and conditions.
Unless acceptance is signed by Seller and a signed copy delivered to Buyer or
Buyer’s agent no later than 4:00 ¨ a.m. þ p.m. on February 4, 2005, Buyer may
revoke this offer and receive a refund of all deposits.

 

Date:          BUYER:    /s/ Illegible    Tax ID No:      

      Title:          Telephone:          Facsimile:      

      Address:      

 

Date:          BUYER:          Tax ID No:      

      Title:          Telephone:          Facsimile:      

      Address:      

ACCEPTANCE: Seller accepts Buyer’s offer and agrees to sell the Property on the
above terms and conditions (x subject to the attached counter offer).

 

Date:    3/7/05    SELLER:    /s/ Illegible    Tax ID No:    11 1385670

      Title:    Vice President    Telephone:    727-805-7170    Facsimile:   
727-803-2686

      Address:      

 

Date:          SELLER:          Tax ID No:      

      Title:          Telephone:          Facsimile:      

      Address:      

Buyer (Illegible) (        ) and Seller (Illegible) (        ) acknowledge
receipt of a copy of this page, which is page 5 of 5 Pages.

The Florida Association of REALTORS makes no representation as to the legal
validity or adequacy of any provision of this form in any specific transaction.
This standardized form should not be used in complex transactions or with
extensive riders or additions. This form is available for use by the entire real
estate industry and is not intended to identify the user as a REALTOR. REALTOR
is a registered collective membership mark which may be used only by real estate
licensees who are members of the NATIONAL ASSOCIATION OF REALTORS and who
subscribe to its Code of Ethics.

The copyright laws of the United States (17 U.S. Code) forbid the unauthorized
reproduction of this form by any means including facsimile or computerized
forms.

 

CC-2    © 1997 Florida Association of REALTORS®        All Rights Reserved     



--------------------------------------------------------------------------------

ADDENDUM 1 COMMERCIAL CONTRACT

This Addendum 1 is made part of that certain Commercial Contract (the
“Contract”) of even date herewith by and between Superior Uniform Group, Inc.
(the “Seller”), and Star 999 Development, Inc. its successors and/or assigns
(the “Buyer”). In the event of a conflict or inconsistency between this Addendum
and the Contract, the terms and conditions of this Addendum shall be deemed
controlling. Unless otherwise indicated, capitalized terms used in this Addendum
shall have the same meaning as given to such terms in the Contract. In addition
to the obligations of Seller and Buyer contained in the Contract, Seller and
Buyer hereby agree as follows:

J. Additional Representations, Warranties and Covenants of Seller. Seller
represents, warrants and covenants to and with the Buyer that:

(a) Power and Authorization. Seller has full power and authority to enter into
this Contract, to sell the Property, and to execute and deliver all other
documents and to incur the obligations provided for herein, all of which have
been authorized by all proper and necessary action.

(b) Pending Actions. Seller is not aware of any civil or criminal action,
investigation, suit or litigation, and no action or investigation is pending or,
to the knowledge of Seller, threatened before or by any court or administrative
or governmental agency which might have a material adverse impact on the
Property or financial condition of Seller.

(c) Adverse Information. Seller has received no notice of any change
contemplated in any applicable laws, ordinances or restrictions, or of any
judicial or administrative action or of any action by adjacent landowners, or
has any written correspondence, documents reports or information which would
prevent, limit, impede or render more costly the present use of and insurance
on, the Property. Seller has not received any notices from any insurance company
of any defects or inadequacies in the Property or any improvements which would
materially and adversely affect the insurability of the Property or the
improvements or the premiums for the insurance on the Property. Seller has no
knowledge of any conditions, other than normal zoning regulations, that would
restrict the use of the Property or make such development more expensive.

(d) Compliance With Laws. Seller has received no notice of any violation of any
applicable laws, ordinances, regulations statues, rules and restrictions
pertaining to an affecting the Property.

(e) Parties in Possession. Except for the Seller, there are not other parties in
possession of any portion of the Property, whether as lessees, tenants at
sufferance, trespassers or otherwise.

(f) Operation of Property. During the period between the date hereof and the
Closing Date, Seller shall: comply with all state and municipal laws,
ordinances, regulations and orders relating to the Property to the extent
required; comply with all the terms, conditions and provisions of any leases,
mortgages, agreements, insurance policies and other contractual arrangements
relating to the Property, make all payments due thereunder and suffer no default
therein; operate, manage and maintain the Property in the same manner as it has
in the past and keep the Property in good condition and repair; promptly notify
Buyer in writing if any material change occurs in the occupancy or conditions
affecting the Property.

Buyer’s initials: Illegible         Seller’s initials: Illegible

 

Page 1 of 3



--------------------------------------------------------------------------------

(g) Service Contracts. At closing, there will be no employees, contracts,
agreements, service or maintenance contracts or the like in existence with
respect to the Property and which will burden or effect the Property after
closing.

(h) Environmental Compliance. To the best of the Seller’s knowledge, the
Property has never been used as a landfill or dump and is not in violation of
any federal, state or local law, ordinance or regulation relating to industrial
hygiene or to the environmental conditions on, under or about the Property
including, but not limited to, soil and groundwater condition and during the
time in which Seller owned the Property, neither Seller not, to the best of
Seller’s knowledge, any third party has used, generated, manufactured, stored or
disposed of on, under or about the Property or transported to or from the
Property any “hazardous substances,” or “toxic substances” as defined in such
laws.

(i) Title to Property. Seller owns fee simple title to the Property, which at
the time of closing will be free and clear of all restrictions, liens,
encumbrances, easements, exceptions, Uniform Commercial Code financing
statements and security interests of every kind and character, except for those
exceptions to the Title Commitment permitted by Buyer. There are no
encroachments upon the Property and any improvements thereon do no encroach on
any easement or on any land not included within the boundary lines of the
Property, and there are no neighboring improvements encroaching on the Property.
The Survey and Title Commitment shall in a form reasonably acceptable to Buyer,
The Title Commitment and copies of all Exceptions thereto shall be issued by the
Escrow Agent and delivered to Buyer within fifteen (15) days from the Effective
Date.

K. Truth of Representations and Warranties at Closing. The foregoing covenants,
representations and warranties shall be deemed to have been automatically
reaffirmed and restated by Seller in their entirety as of closing except for any
changes in any foregoing that occurs and is disclosed by Seller to Buyer
expressly and in writing at any time prior to closing. The representations and
warranties of Seller as set forth herein shall be true and correct as of the
date of closing, and shall survive the Closing.

L. Counterparts; Telecopy Signatures. The Contract and this Addendum may be
executed in two (2) or more counterparts, all of which shall be considered one
and the same agreement, and shall become effective when one counterpart has been
signed by each party and delivered to the other party hereto. Telecopied
signature pages on the Contract and this Addendum may be relied upon by all
parties hereto and shall constitute an original counterpart signature.

M. Brokerage. Buyer and Seller warrant each to me other that they have not dealt
with any real estate broker or salesperson with regard to this transaction
except for the brokers listed in the Contract. Buyer agrees to indemnify and
hold Seller harmless from any and all commissions claimed by any broker or third
party arising by virtue of this transaction whose commissions might legally
arise from acts of Buyer. Seller agrees to indemnify and hold Buyer harmless
from any and all commissions claimed by any broker or third party arising by
virtue of this transaction whose commissions might legally arise from acts of
Seller. Seller acknowledges that certain principals of Buyer are licensed real
estate salesmen and broker, and they may share in the commission.

N. Disclosure by Seller. In order to assist Buyer, within five (5) business days
from the Effective Date, Seller shall provide to Buyer only to the extent
available, copies of any and all

Buyer’s initials: Illegible         Seller’s initials: Illegible

 

Page 2 of 3



--------------------------------------------------------------------------------

environmental reports, plans, insurance reports, surveys, and other material
documents tests, books, materials, instructional manuals, warranties,
information and records relating to the Property and the operation of the
Property.

O. Eminent Domain Proceedings. At Closing Seller shall assign any and all rights
to any pending eminent domain proceedings relating to the Property. If Seller
shall have received any eminent domain proceeds for any action pending at the
time of Closing, then Buyer shall receive a credit at Closing for any such
proceeds, During the pendency of this Contract, Seller agrees that it will not
settle the pending condemnation action, including without limitation, the timing
of any taking or compensation for the taking without Buyer’s prior approval.

Buyer’s initials: Illegible         Seller’s initials: Illegible

 

Page 3 of 3



--------------------------------------------------------------------------------

Addendum to Contract

FLORIDA ASSOCIATION OF REALTORS®

  LOGO [g81454img001.jpg]

Addendum No. 2 to the Contract dated February 7, 2005 between Superior Uniform
Group, Inc., successor by merger to Superior Surgical Mfg.Co., Inc. (Seller) and
Star 999 Development, Inc. (Buyer) concerning the property described as: 2324 W.
Hillsborouqh Ave. , Tampa, FL

(the “Contract”). Buyer and Seller make the following terms and conditions part
of the Contract:

1. Purchase Price: Line #13 - Changed to $3,250,000.

2. Additional Deposit: Line #15 - Forty-Five (45) days from the Effective Date
of the Contract, an additional $100,000 earnest money deposit shall be placed in
escrow.

3. Balance to Close; Line #18 - $3,050,000.

4. Line #61 - Survey at Buyer’s expense.

5. Closing Date: Line #68 - November 30, 2005.

6. Escrow: Line #97 - Buyer & Seller authorize Klein & Huechan, Inc. to act as
Escrow Agent.

7. Due Diligence: Line #119 - Due Diligence shall be Forty-five (45) days.

8. Operation of Property: Line #154 - Seller shall continue to operate the
property as a warehouse, retail store and sewing operation through the contract
period.

9. Line #57 - Seller to deliver copies of all surveys, etc. within ten
(10) calendar days of the Effective Date.

10. Post Possession. Seller agrees to give Buyer notice 90 days in advance of
the Closing Date of its intent to continue to occupy the premises past
November 30, 2005 (such 90 day notice being given to Buyer by September 2,
2005). If Seller elects to remain in occupancy past the Closing Date, Seller
agrees to enter into a lease agreement to take effect on December 1, 2005 for a
period up to November 30, 2006 at a rate of $21,600 per month, payable in
advance on the 1st day of each month, plus applicable sales taxes. Seller will
be responsible for all property related utilities, maintenance, real estate
taxes, liability and property insurance during the term of the lease. Buyer and
Seller agree to negotiate in good faith during the Due Diligence period the
terms and conditions of a standard commercial lease agreement to be used in the
event Seller remains in occupancy past the Closing Date. Seller agrees to
provide a security deposit equal to one (1) month’s rent as a condition of the
lease. At any time after September 2, 2005 Seller can give Buyer 90 days prior
written notice of Seller’s intent to vacate the premises and the rent will stop
on the date Seller vacates and will be prorated for any partial month. By way of
example, if Seller gives notice on September 2, 2005 of its intent to hold over
beyond the Closing Date and then notifies Buyer on October 1, 2005 of its intent
to vacate the premises on December 29, 2005, Seller will owe the Buyer rent for
29 days.

11. Line #101 - Escrow Agent will deposit all funds into an interest bearing
escrow account with interest accruing to the benefit of Buyer with interest
disbursed at closing.

 

Date:

 

3-15-05

   

Buyer:

 

/s/ Illegible

Date:

        

Buyer:

    

Date:

 

March 21, 2005

   

Seller:

 

/s/ Illegible

       

Illegible

       

Vice President

Date:

        

Seller:

            

Superior Uniform Group, Inc.

This form is available for use by the entire real estate industry and is not
intended to identify the user as a REALTOR. REALTOR is a registered collective
membership mark that may be used only by real estate licensees who are members
of the National Association of REALTORS and who subscribe to its Code of Ethics.

The copyright laws of the United States (17 U.S., Code) forbid the unauthorized
reproduction of blank forms by any means including facsimile or computerized
forms.

ACSP-2a Rev. 6/94 ©1994 Florida Association of REALTORS®         All Rights
Reserved

This software is licensed to [Rosamond Appelbe - Phoenix Realty Southeast, LLC]
www.instanetforms.com

LOGO [g81454img002.jpg]



--------------------------------------------------------------------------------

Order No: 41258278CA

Reference No:   05-330

Exhibit “A”

A tract of land in the Northwest quarter of the Northwest quarter of the
Northwest quarter of Section 2, Township 29 South, Range 18 East, Hillsborough
County, Florida, described as follows:

From the Northwest corner of said Section 2, run South along the West boundary
of said Section 2 a distance of 40.0 feet, run thence North 89 degrees 30
minutes 30 seconds East along the South right-of-way line of Hillsborough Avenue
(State Road No. 600 as it existed prior to July 20th 1995), parallel to and 40.0
feet South of the North boundary of said Section 2 a distance of 182.0 feet to a
Point of Beginning; From said point of beginning continue North 89 degrees 30
minutes 30 seconds East along said South right-of-way line of Hillsborough
Avenue, a distance of 487.82 feet to a point on the East Boundary of the
Northwest quarter of the Northwest quarter of the Northwest quarter of said
Section 2; run thence along the East Boundary of the Northwest quarter of the
Northwest quarter of the Northwest quarter of said Section 2, a distance of
627.21 feet to the Southeast Corner of said Northwest quarter of the Northwest
quarter of the Northwest quarter of Section 2; run thence South 89 degrees 14
minutes 15 seconds West along the south boundary of said Northwest quarter of
the Northwest quarter of the Northwest quarter of Section 2, a distance of
620.22 feet; run thence North, parallel to and 49.0 feet East of the West
boundary of said Section 2, a distance of 179.23 feet to a point which is 490.90
feet South of the North boundary of said Section 2; run thence North 89 degrees
30 minutes 30 seconds East a distance of 120.0 feet; run thence North 150.0
feet; run thence South 89 degrees 30 minutes 30 seconds West a distance of 120.0
feet; run thence North, a distance of 150.0 feet; run thence North 89 degrees 30
minutes 30 seconds East, a distance of 120.0 feet; run thence North 50.0 feet;
run thence North 89 degrees 30 minutes 30 seconds East a distance of 13.0 feet;
run thence North 100.9 feet to the Point of Beginning.

LESS AND EXCEPT right-of-way for West Hillsborough Avenue (State Road No. 600)
as described in Order of Taking recorded in Official Records Book 12392, Page
1297 of the Public Records of Hillsborough County, Florida.

AND LESS AND EXCEPT:

A tract of land in the Northwest quarter of the Northwest quarter of the
Northwest quarter of Section 2, Township 29 South, Range 18 East, Hillsborough
County, Florida, described as follows:

From the Northwest corner of said Section 2, run South along the West boundary
of said Section 2 a distance of 40.0 feet, run thence North 89 degrees 30
minutes 30 seconds East along the South right-of-way line of Hillsborough Avenue
(State Road No. 600 as it existed prior to July 20th 1995), parallel to and 40.0
feet South of the North boundary of said Section 2 a distance of 182.0 feet to a
Point of Beginning; From said Point of Beginning continue North 89 degrees 30
minutes 30 seconds East along said South right-of-way line of Hillsborough
Avenue a distance of 170.0 feet; run thence South 0 degrees 01 minutes 01
seconds West a distance of 255.26 feet; run thence South 89 degrees 14 minutes
15 seconds West parallel to and 373.5 feet North of the South boundary of said
Northwest quarter of the Northwest quarter of Northwest quarter of said
Section 2, a distance of 182.93 feet to a point which is 169.0 feet East of the
West boundary of said Section 2; run thence North parallel to the West boundary
of said Section 2 a distance of 155.26 feet; run thence North 89 degrees 30
minutes 30 seconds East a distance of 13.0 feet; and thence North a distance of
100.9 feet to the Point of Beginning;

AND LESS AND EXCEPT:

A tract of land in the Northwest quarter of the Northwest quarter of the
Northwest quarter of Section 2, Township 29 South, Range 18 East, Hillsborough
County, Florida, described as follows:

From the Northwest corner of said Section 2, run South along the West boundary
of said Section 2 a distance of 40.0 feet, run thence North 89 degrees 30
minutes 30 seconds East along the South right-of-way line of Hillsborough Avenue
(State Road No. 600 as it existed prior to July 20th 1995), parallel to and 40.0
feet South of the North boundary of said Section 2, a distance of 352.0 feet to
a Point of Beginning; From said point of beginning continue North 89 degrees 30
minutes 30 seconds East along said South right-of-way line of Hillsborough
Avenue a distance of 317.82 feet to a point on the East Boundary of the
Northwest quarter of the Northwest quarter of the Northwest quarter of said
Section 2; run thence South 00 degrees 02 minutes 48 seconds West along said
East boundary of the Northwest quarter of the Northwest quarter of the Northwest
quarter of Section 2, and along the West right-of-way line of Howard Avenue, of
distance of 253.71 feet; run thence South 89 degrees 14 minutes 15 seconds West,
parallel to and 373.5 feet North of the South boundary of said Northwest quarter
of the Northwest quarter of the Northwest quarter of Section 2, a distance of
317.71 feet to a point which is 351.93 feet East of the West boundary of said
Section 2; run thence North 00 degrees, 01 minutes, 01 seconds East, a distance
of 255.26 feet to the Point of Beginning;

 

Page 4



--------------------------------------------------------------------------------

AND LESS AND EXCEPT:

A tract of land in the Northwest quarter of the Northwest quarter of the
Northwest quarter of Section 2, Township 29 South, Range 18 East, Hillsborough
County, Florida, described as follows:

From the Northwest corner of said Section 2, run South along the West boundary
of said Section 2 a distance of 40.0 feet, run thence North 89 degrees 30
minutes 30 seconds East along the South right-of-way line of Hillsborough Avenue
(State Road No. 600 as it existed prior to July 20th 1955), parallel to and 40.0
feet South of the North boundary of said Section 2 a distance of 182.0 feet: run
thence South a distance of 100.9 feet; run thence South 89 degrees 30 minutes 30
seconds West, a distance of 13.0 feet to a point which is 169.0 feet East of the
West boundary of said Section 2, run thence South parallel to and 169.0 feet
East of the West boundary of said Section 2, a distance of 50.0 feet to a Point
of Beginning; From said Point of Beginning, continue South a distance of 150.0
feet to a point which is 340.9 feet South of the North boundary of said
Section 2; run thence South 89 degrees 30 minutes 30 seconds West, parallel to
and 340.9 feet South of the North boundary of said Section 2, a distance of
115.47 feet to a point on the East right-of-way line of Armenia Avenue; run
thence Northeasterly along said East right-of-way line of Armenia Avenue along a
curve to the right (radius- 493.0 feet) a distance of 62.45 feet (chord-62.41
feet, chord bearing-North 4°14’15” East); continue thence Northeasterly along
the said East right-of-way line of Armenia Avenue, and along a curve to the left
(radius-507.0 feet) a distance of 69.94 feet (chord-69.88 feet; chord
bearing-North 3 degrees 54’52” East); run thence North 0 degrees 02’15” West,
along said East right-of-way line of Armenia Avenue, a distance of 18.12 feet to
a point which is 190.9 feet South of the North boundary of said Section 2; run
thence North 89 degrees 30 minutes 30 seconds East, parallel and 190.9 feet
South of said North boundary of Section 2, a distance of 106.05 feet to Point of
Beginning.

AND LESS AND EXCEPT:

A tract of land in the Northwest quarter of the Northwest quarter of the
Northwest quarter of Section 2, Township 29 South, Range 18 East, Hillsborough
County, Florida, described as follows:

From the Northwest corner of said Section 2, run South along the West boundary
of said Section 2 a distance of 40.0 feet, run thence North 89 degrees 30
minutes 30 seconds East along the South right-of-way line of Hillsborough Avenue
(State Road No. 600 as it existed prior to July 20th 1995), parallel to and 40.0
feet South of the North boundary of said Section 2 a distance of 182.0 feet; run
thence South a distance of 100.9 feet; run thence South 89 degrees 30 minutes 30
seconds West, a distance of 13.0 feet to a point which is 169.0 feet East of the
West boundary of said Section 2, run thence South parallel to and 169.0 feet
East of the West boundary of said Section 2, a distance of 200.0 feet to a Point
of Beginning; From said Point of Beginning, continue South a distance of 150.0
feet to a point which is 490.9 feet South of the North boundary of said
Section 2; run thence South 89 degrees 30 minutes 30 seconds West, parallel to
and 490.9) feet South of the North boundary of said Section 2, a distance of
120.00 feet; run thence South, parallel to and 490.0 feet East of the West
boundary of said Section 2, a distance of 1.0 foot; run thence North 89 degrees
30 minutes 30 seconds East a distance of 121.0 feet; run thence North a distance
of 151.0 feet; run thence South 89 degrees 30 minutes 30 seconds West a distance
of 1.0 foot to the Point of Beginning.

AND LESS AND EXCEPT right-of-way for Armenia Avenue;

TOGETHER WITH:

A non-exclusive easement for ingress and egress from and to West Hillsborough
Avenue over and across the following described property, to wit:

A tract of land in the Northwest quarter of the Northwest quarter of the
Northwest quarter of Section 2, Township 29 South, Range 18 East, Hillsborough
County, Florida, described as follows; From the Northwest corner of said
Section 2, run South along the West boundary of said Section 2 a distance of
40.0 feet, run thence North 89 degrees 30 minutes 30 seconds East along the
South right-of-way line of Hillsborough Avenue (State Road No. 600 as it existed
prior to July 20th 1995), parallel to and 40.0 feet South of the North boundary
of said Section 2, a distance of 352.0 feet to a Point of Beginning; From said
point of beginning, run South 00 degrees 01 minutes 01 seconds West a distance
of 255.26 feet; run thence North 89 degrees 14 minutes 15 seconds East, parallel
to and 373.5 feet North of the South boundary of said Northwest quarter of the
Northwest quarter of the Northwest quarter of said Section 2, a distance of
31.22 feet; run thence Northwesterly along the arc of a curve to the right, a
distance of 25.35 feet, radius of 16.0 feet, chord bearing of North 45 degrees
22 minutes 18 Seconds West, a chord distance of 22.78 feet: run thence North 00
degrees 01 minutes 01 seconds East a distance of 238.77 feet to a point on the
South right-of-way line of Hillsborough Avenue; run thence South 89 degrees 30
minutes 30 seconds West, along said South right-of-way line of Hillsborough
Avenue a distance of 15.0 feet to the Point of Beginning.

 

Page 5



--------------------------------------------------------------------------------

LESS AND EXCEPT right-of-way for West Hillsborough Avenue (State Road No. 600)
as described in Order of Taking recorded in Official Records Book 12392, Page
1297 of the of the Public Records of Hillsborough County, Florida.

AND

TOGETHER WITH:

A non-exclusive easement for ingress and egress from and to West Hillsborough
Avenue over and across the following described property, to wit:

A tract of land in the Northwest quarter of the Northwest quarter of the
Northwest quarter of Section 2, Township 29 South, Range 18 East, Hillsborough
County, Florida, described as follows: From the Northwest corner of said
Section 2, run South along the West boundary of said Section 2 a distance of
40.0 feet, run thence North 89 degrees 30 minutes 30 seconds East along the
South right-of-way line of Hillsborough Avenue (State Road No. 600 as it existed
prior to July 20th 1995), parallel to and 40.0 feet South of the North boundary
of said Section 2, a distance of 337.0 feet to a Point of Beginning; From said
point of beginning, continue North 89 degrees 30 minutes 30 seconds East along
said South right-of-way line of Hillsborough Avenue a distance of 15.0 feet; run
thence South 00 degrees; 01 minutes 01 seconds West a distance of 255.26 feet;
run thence South 89 degrees 14 minutes 15 seconds West, parallel to and 373.5
feet North of the South boundary of said Northwest quarter of the Northwest
quarter of the Northwest quarter of Section 2, a distance of 30.78 feet; run
thence Northeasterly along the arc of a curve to the left a distance of 24.91
feet, with a radius of 16.0 feet, chord bearing North 44 degrees 37 minutes 42
seconds East, a chord distance of 22.47 feet; run thence North 0 degrees 01
minutes 01 seconds East a distance of 239.55 feet to the Point of Beginning.

LESS AND EXCEPT right-of-way for West Hillsborough Avenue (State Road No. 600)
as described in Order of Taking recorded in Official Records Book 12392, Page
1297 of the of the Public Records of Hillsborough County, Florida.

 

Page 6